73.	  Mr. President, we, the small countries, welcome your election to the presidency of the thirtieth session of the General Assembly, since this not only represents a recognition of your personal qualifications but is also a tribute to the principle of the equal sovereignty of States, which is so important in relations between nations large and small.
74.	We are also pleased to pay a tribute of appreciation to the Minister for Foreign Affairs of Algeria, Mr. Abdelaziz Bouteflika, for the fruitful work done under his skillful guidance as President of the twenty- ninth session and the seventh special session, which culminated in the historic resolution on development and international economic co-operation [resolution 3362 (S-Vll)].
75.	It is also a sincere pleasure to transmit to the Secretary-General the appreciation and gratitude of our people for his tireless efforts to achieve peace, security and international co-operation in accordance with the principles of the Charter and the best interests of mankind.
76.	We welcome with particular enthusiasm the entry into the Organization of the Republic of Cape Verde, the Democratic Republic of Sao Tome and Principe and the People's Republic of Mozambique, to which will shortly be added Angola, Papua New Guinea and Suriname. These nations, as new Member States, bring to the international community young blood, fresh ideas and a lusty dynamism, to expand the tasks of the United Nations for the benefit of other people who desire freedom and justice in the world.
77.	Because of the spirit of fraternal solidarity of the Governments and peoples of Latin America, the Republic of Panama has been proclaimed as the single candidate of the region for the vacancy to be left in the Security Council at the end of this year by the sister republic of Costa Rica.
78.	This noble gesture of the fraternal Latin American countries is a striking recognition of the contribution made by Panama during the life of this Organization to the maintenance of international peace and security, as well as of its adherence to the principles and purposes of the United Nations, which it proved by the contribution of the contingent of soldiers from the National Guard of Panama which served with distinction in the operations of the United Nations Emergency Force in the Sinai area, in compliance with the mandate established by the Security Council.
79.	But, parallel with this, our selection is not to the principle of equitable geographical distribution alone, but is an expression of the concerted action of the States of the Latin American continent, which look to Panama with affection as the harmonizing center of the efforts of this part of the world to improve the standards of living and well-being of their peoples in a spirit of integration.
80.	Our presence on the Security Council will coincide with two political events of extraordinary importance for the future both of my country and of Latin America. I am referring to the negotiations which have been going on for 11 years between Panama and the United States to arrive at a new treaty which will put an end in every sense to the perpetuity of the concession relating to the Inter-oceanic Canal, and to the Latin American summit meeting to be held in Panama on 22 June 1976 to commemorate the one hundred and fiftieth anniversary of the Amphictyonic Congress, which was convened by Simon Bolivar, our Liberator, to establish international mechanisms which would ensure the independence of our countries from any foreign domination.
81.	The significance for our countries of these events may be measured by the statement made in the capital of the isthmus by the President of Venezuela, Mr. Carlos Andres Perez, when he signed the Joint Declaration together with the Heads of Government of Colombia, Costa Rica and Panama, on 24 March 1975. At that time the great Venezuelan statesman, in referring to the call of the Liberator, said:
"Afterward, Simon Bolivar forges ahead, seeing afar, pointing out to all our peoples the only path, that of unity. And today we agree here in Panama that next year all the nations of Latin America will celebrate the one hundred and fiftieth anniversary of the Amphictyonic Congress, but celebrate it with an act of total sovereignty."
82.	Besides the mental resonance of the words, we are now making preparations, at the initiative of the Heads of Government I have mentioned, to build a monument in Panama City which, because of its size and symbolism, will bring to the conscience of Latin American generations the grandeur of the thinking of our Liberator and the commitment to transform into reality his concept of unity for the genuine integration of Latin America.
83.	It is with a genuine feeling of honor and pride that I must state that it is no mere chance, but the concatenation of historical events, that resulted, at the ministerial meeting held in Panama from 31 July to 2 August this year with the participation of the 26 Latin American.. States, in a consensus being reached on the establishment of a Latin American Economic System [SELA] and an agreement to convene in Panama City, starting on 15 September, a working group which has already prepared a draft statute to be submitted to the ministerial conference which will meet again in Panama City, starting on 15 October. For my country, as the geographical centre of the continent, which maintains friendly relations with all the nations of the region, it would be a great honor to be the headquarters of an essentially Latin American institution of such hierarchy and importance in the development process of our peoples.
84.	SELA, which is conceived of as a regional instrument for consultation, co-ordination, co-oper-ation and economic development of a permanent character with its own juridical personality, made up of sovereign Latin American States, will have as its fundamental purpose to reconcile the interests of all Latin American countries and to promote the preparation and development of joint programs and projects by setting up multinational companies and by combining the basic interests of the Latin American region with the new international economic order.
85.	The interest evinced by our Government in the Third United Nations Conference on the Law of the Sea is understandable in view of the fact that Panama is essentially a maritime country. The merchant fleet flying the Panamanian flag is one of the largest in the world. Panama's coastline measures almost 2,000 kilometers on the coasts of the central zones of the Atlantic and the Pacific, and its territorial sea, continental shelf and national sea-bed cover a larger area than the parts of the land that have emerged from the sea.
86.	Our main natural resource the geographical position of the isthmus is largely a function of the oceans, considered as highways of transport and trade. But that is not all; another of our vital natural resources, the River Chagres, has been made into a canal so that it flows out into the two oceans, thus traversing the full breadth of the American continent at its narrowest part.
87.	Almost 15,000 ships pass through the 80 kilometers of the Panama Canal every year, that is, a substantial proportion of all the ships which sail the seas. Although it is not a natural strait, but a river valley, we are aware of its role in peaceful exchanges and in the progress of mankind, and we intend, in a desire to allow quick and safe transit for the ships of all the world, to set up a regime of great liberality without any discrimination, while at the same time we would have a regime of permanent neutrality, guaranteed by the international community.
88.	But this open and generous attitude of the Republic of Panama comes up against the anachronistic situation which not only gives the United States the use of the main instrument of exploitation of Panama's geographical position, namely, the Panama Canal, but also prevents Panama from using its principal ports on the Atlantic and on the Pacific.
89.	At the sessions of the Third United Nations Conference on the Law of the Sea, held at Caracas, Panama denounced the continuance of this anomalous situation, which paradoxically transforms a country which its physical geography makes essentially maritime into a State which is in a geographically disadvantageous position.
90.	What is even more serious is that that situation is the result of colonialist practices carried out in the heart of our continent by the Government of the United States.
91.	The colonial situation which the Canal Zone represents and the illegitimate appropriation by the United States of the ports of Boca-Balboa on the Pacific and of Cristobal on the Atlantic were vigorously denounced. This led us to sponsor the draft text on territories under foreign occupation or colonial domination, which received broad support, and which was intended to exclude from the new law of the sea we are drafting any colonial situation which infringes the rights of free peoples and sovereign States, as in the situation which persists in the isthmus of Panama.
92.	We firmly believe that in this respect our attitude is one of the greatest contributions that can be made to the success of the Conference on the law of the sea. The Republic of Panama reiterates its willingness to continue to participate actively in the work of that Conference. To that end, our national Government is carefully studying the informal negotiating texts which were prepared by the chairmen of the three committees at the end of the meetings held at Geneva during the spring of 1975. The delegation of Panama will attend the meetings convened for New York in March 1976 with every readiness to participate in negotiations intended to make of the seas and the law of the sea instruments of peace at the service of all nations.
93.	Panama, as a State desirous of peace and inter-national co-operation, shares the concern of the majority of the peoples of the world in opposing imperialist and colonialist policies. The struggle undertaken by the non-aligned countries to defend their right to political and economic independence has aroused in the peoples of Latin America growing feelings of solidarity and support. That is so because the non-aligned movement is viewed as an international anti-imperialist and anti-colonialist movement, which is also opposed to power politics, policies of hegemony and schemes of domination based on offensive racist discrimination.
94.	Panama, which for seven decades has been struggling against a smoldering colonialist situation which affects its territorial integrity, views the non- aligned movement, directed to the defense of the interests of the peoples of the third world, as the natural mechanism for endorsing with dignity its independent foreign policy in international forums, since this non-aligned movement advocates the appli-cation of United Nations ideals. Therefore the State of Panama has not only adhered to the Lima program for Mutual Assistance and Solidarity,  which is already known to this Assembly, but has become a fully fledged member of the group of non-aligned countries, which also strive for the establishment of a new international economic order which will represent their total and complete emancipation through the recovery of and control oyer their wealth, their natural resources and their means for economic development.
95.	We believe it timely to recall in this respect the consistent position of Panama in favor of landlocked countries or those in geographically disadvantageous situations; and in this context we have very much in mind the noble nation of Bolivia. We therefore reiterate Panama's backing for Bolivia's just aspiration to have direct access to the sea.
96.	For the Republic of Panama, "whose principal natural resource is its geographical position, while the inter-oceanic Canal is the means for exploiting that resource, the pronouncements of this General As-sembly are of the utmost importance in regard to the Declaration and the program of Action on the Establishment of a New International Economic Order [resolutions 3201 (S-Vlj and 3202 (S-VI)]\ the Charter of Economic Rights and Duties of States [resolution 3281 (XXIX)]] the International Development Strategy for the Second United Nations Development Decade [resolution 2626 (XXV)]\ and, as a corollary, resolution 3362 (S-VII) on development and international economic co-operation adopted at the seventh special session, since the basis for all these pronouncements is the exercise by States of full and permanent sovereignty over their wealth, natural resources and economic activities.
97.	The Security Council, when it met in the city of Panama from 15 to 21 March 1973 to consider those problems of Latin America which might endanger peace and security in the region, considered that the question of the Panama Canal had been a constant source of conflict between my country and the United States.
98.	The overwhelming international support which Panama has received since then is beyond challenge. All the Latin American countries without exception expressed their unanimous solidarity. That is no doubt why in beginning the new dialog it was decided to include on the agenda the question of the Panama Canal, since this is a matter of common interest for all Latin America.
99.	It is understandable that, a few days before the Tlatelolco meeting, in Panama on 7 February 1974, the Minister for Foreign Affairs of Panama, Juan Antonio Tack, and the Secretary of State of the United States, Mr. Henry Kissinger, signed a declaration on a series of fundamental principles which serve and must serve as guidelines for the negotiators in the efforts to arrive at a just and equitable treaty which will do away once and for all with the causes of conflict between the two countries.
100.	This is a formula intended to break the deadlock in the prolonged negotiations, recognizing first the fundamental aspiration of the people of Panama to abrogate the Hay-Bunau Varilla Convention of 19032 and its amendments, thus paving the way for a new agreement which will put an end to the existing colonial situation in the heart of the territory of Panama.
101.	In that declaration it was furthermore agreed, in point 2, that the elimination of the concept of per-petuity should be brought about by stipulating a fixed period of duration for the Canal concession. An end to perpetuity will, in our opinion, mean a beginning of the end of the colonial structure in the so-called Canal Zone.
102.	It is worth while emphasizing that in points 3 and 4 of the Tack-Kissinger declaration it is agreed:
(a)	To reaffirm that the territory in which the Canal is situated is Panamanian territory;
(b)	To recognize the right of the country with territorial sovereignty to exercise full jurisdiction over this territory;
(c)	To end speedily the jurisdiction of the United States over Panamanian territory;
(d)	To return to Panama the Panamanian territory on which the Canal is situated;
(e)	To grant to the United States of America for the duration of the new treaty the right to use the lands, waters and air space necessary for the functioning, maintenance, protection and defense of the Canal and the transit of ships.
103.	In regard to jurisdiction, the Government of Panama trusts that an agreement will be reached with the United States for the abolition of the Canal Zone, so that my country, as a territorial sovereign, can assume full jurisdiction over that part of its territory. For such an agreement to be effective the so-called government of the Canal Zone must cease to function in no more than three years' time. Accordingly, the Governor and administrative machinery which now exist would disappear, as would the United States police, because the Panamanian National Guard would take over their functions. Likewise, foreign courts would be removed and United States laws would no longer be applied, since Panamanian law would prevail, and justice would be administered by Panamanian judges. Panama would also take over public services and be in charge of post offices, which have so far been in foreign hands. On the same criterion, the so-called Panama Canal Company would cease to exist. It was set up by the United States Government, and we shall set up a new organization in accordance with the stipulations of the new treaty.
104.	It is the firm intention of Panama to proceed with the negotiations on the Panama Canal question, but on the understanding that these negotiations must move effectively and in the correct direction, ■ which is the elimination of the anachronistic North American colonial enclave in the heart of the nation of Panama against the will of its people. Our goal is now none other than total and complete decolonization, in harmony with the spirit of our times, singularly expressed in the magna carta on decolonization [resolution 1514 (XV)] and in the Economic and Social Council resolution on the permanent sovereignty of peoples and nations over their natural wealth and resources [resolution 1956 (LIX)].
105.	It is fitting to recall in this respect that in point 5 of the Tack-Kissinger declaration it is recognized that "the geographical position of its territory constitutes the principal resource of the Republic of Panama". Similarly, in point 6, both countries have agreed that "the treaty will also stipulate that the Republic of Panama will assume total responsibility for the operation of the Canal when the treaty comes to an end". In the agreement that exists between the two points I have mentioned the foundations are laid for the effective exercise by Panama of its right to economic self-determination.
106.	These principles contained in the joint Tack- Kissinger declaration clearly establish the formula with which the negotiations must culminate, which is a Panamanian Canal under Panamanian control. This formula would be in accordance with the pronouncement of the Secretary-General before the Security Council on 20 March 1973, when he advocated a solution for the Panama Canal question which, in his opinion:
"... can only be based on the respect for law and the search for justice. A solution will have to take into account basic principles which are enshrined in the Charter, such as the principle of territorial integrity, sovereign equality, the obligation to settle all international disputes by peaceful means and the principle which by now has become an accepted common standard, namely, that any State is entitled to put to full use and for its own account all its natural potentialities."3
107.	In order to put an end to colonialism in our territory, the Panamanian Government has proposed that the new treaty, as regards all its aspects, including defense, should not last longer than the end of the present century, This extremely reasonable position has nevertheless given rise to frequent statements in the United States press that the United States should endeavor to insert in the treaty a clause whereby that country would be responsible for the defense of the Canal for a longer period namely, 50 years and that at the end of that period it would have the right to continue to defend the Canal for an indefinite length of time.
108.	History proves dramatically that the Panamanian people has always opposed any formula which
' might be equivalent to perpetuity and not only the Panamanian people: all the peoples of Latin America, Asia, Africa and the world repudiate this typical formula of rampant colonialism, which mankind believes it has overcome through the declarations of this General Assembly, but which some narrow- minded people without a sense of history try to project into the twenty-first century.
109.	Panama's position has been clearly defined by the Head of Government of Panama, General Omar Torrijos, who, in a recent interview with the Colombian writer Gabriel Garcia Marquez, stated that "in the negotiations Panama seeks an orderly step-by-step process of demilitarization and neutralization of the Canal," in which the Panamanian National Guard will play a growing role while that of the United States army decreases.
110.	In this respect it must not be forgotten that in the Hay-Bunau Varilla Convention Panama and the United States undertook to apply to the Panama Canal the principles of neutralization stipulated in the Constantinople Convention of 1888 Respecting the Free Navigation of the Suez Maritime Canal, of which the signatories were England, Germany, Austria-Hungary, Spain, France, Italy, the Netherlands, Turkey and Russia.
111.	A regime of that kind would to some extent accord with the proposal made at the Potsdam Conference in 1945 by the then President of the United States, Harry S Truman, to the effect that, in order to safeguard the future peace and security of the world, international marine waterways should be open to free and unrestricted use by all the nations of the world,
112.	There can be no doubt that, in accordance with international law, the Panama Canal, like the Suez Canal and the Kiel Canal, must be governed by a general body of rules of common application to this type of international waterway but subject to the competence of territorial sovereignty. In other words, the regime applicable to the use of these waterways 
must not, according to authoritative opinions, aim to withdraw the Canal from the control of the coastal State but rather to impose upon that State certain obligations intended to facilitate the free passage of merchant ships and warships of all flags, without discrimination, in time of war and in time of peace.
113.	Truman's Potsdam proposal, which was no doubt formulated in response to the Soviet position with regard to the regime of the Turkish straits, paved the way so that, through the agreement of the international community, all international waterways could be used freely for international navigation subject to the jurisdiction, competence and control of the country with the territorial sovereignty, which in the case of the Panama Canal is the State of Panama.
114.	I wish to end on a note of optimism. I am prompted to it by the positive results of the seventh special session, which once again displayed a spirit of concord and co-operation which basically inspires all countries at present regardless of their degree of development, their ideologies or their aspirations.
115. We are pleased to note that we are coming closer to peace because of the initiatives taken by Egypt and Israel in the Middle East, and we express the hope that the territorial integrity of Cyprus will be safeguarded.
116.	With the cessation of the war in Indo-China and the signing of the Final Act of the Conference on Security and Co-operation in Europe, which opens new prospects for peace in other regions of the earth, it is most encouraging that the General Assembly, in its resolution on development and international economic co-operation, has now decided resolutely to eliminate the injustice and inequality which afflict vast sectors of mankind by means of practical measures to attain the general objective of a new international economic order.
117.	These and other auspicious events, among which I should like to mention the progress made in the decolonization process in Africa, are of utmost relevance to the position achieved by the United Nations after 30 years. In this regard it is fitting to refer to the introduction to the report of the Secretary-General on the work of the Organization [AllOOOllAdd.l], a valuable document in which Mr. Waldheim shows how, despite obstacles, our Organization has progressed slowly but surely, without haste but without pause, like the star of which Goethe wrote.
118.	As for my country, I wish to say that Panama offers its firm though modest support for all those efforts without flagging for a second. To Panama it is vital and necessary that this climate of international dialog and concord be maintained, because our cause is intimately linked to international peace and the spirit of solidarity and equality among nations. In this respect I should like to take this opportunity to express, on behalf of the Government and people of the Republic of Panama, our gratitude for the firm support the vast majority of nations and Governments here represented have given to the legitimate aspirations of my country in the vital and decisive question of the Panama Canal. That question is one of the very problems which serve effectively to indicate whether or not it is true that the great Powers have learned the tragic lessons of our times and have in fact decided to walk hand in hand with the small nations and those less favored by history towards the heights of peace and concord which are the ultimate ideal of the United Nations.




